In an exceedingly clear and forceful motion for rehearing in which many authorities are reviewed, appellant insists that there is not sufficient corroboration of the prosecutrix as to the fact of the alleged carnal intercourse between them. It seems not to be seriously contested that she is sufficiently corroborated as to the promise of marriage, it appearing in the record that her sister testified to having overheard appellant ask her to marry him and her assent to said proposition; also that her father testified that she was preparing to marry appellant.
We cannot assent to appellant's proposition of fact, which is that association between prosecutrix and appellant was the only thing shown by the testimony which can be considered as corroborative of her claim of carnal knowledge. Without attempting to enumerate such others, we think that a definitely proven engagement to marry, *Page 363 
followed some time thereafter by a claim on the part of the prosecutrix of carnal intercourse between the parties, might be considered as a circumstance. We know of no case in which this court has ever held that continued and intimate association between the parties prior to and about the time of the alleged intercourse, was not provable on the part of the State; the manifest purpose of such evidence is to corroborate her assertion of intercourse. We think it would be manifestly erroneous for this court to assume to itself the prerogative of laying down a rule as to the quantum of corroborative evidence necessary in any given case. Our duty is to ascertain whether there be any evidence tending to connect the accused with the commission of the offense, in a case in which the conviction rests mainly upon the testimony of an accomplice and the question of the sufficiency of the corroborative evidence is raised. It is true this court seems to have always held that the prosecutrix in a seduction case must be corroborated both as to the promise of marriage and the fact of the carnal knowledge between the parties. As applied to the question of such corroboration of the fact of carnal intercourse, it occurs to us that a fair statement of such corroborative evidence of such fact would be that there must be evidence in the record independent of that of the prosecutrix tending to show carnal intercourse between the parties. In the instant case prosecutrix gave birth to a child on November 19, 1920. Calculating the ordinary period of gestation would seem to fix the conception of said child at some time in February of said year. Prosecutrix testified that she began going with appellant in February 1919, and that from said time she went with no one else until after the acts testified to by her of February, 1920. Her aunt testified that no other man went with prosecutrix during so much of said period of time as she was living near them and had opportunity to observe who went with prosecutrix. Her sister bore witness to the fact that no other man went with her after appellant began keeping company with her. It has often been asserted that the law presumes every woman to be chaste until the contrary is made to appear. There is no suggestion in this record of unchastity on the part of prosecutrix prior to the beginning of her intimacy with appellant. It is true that in his cross-examination of her appellant asked her many questions which if answered as apparently desired, would have shown her intimacy with others, but she denied such matters in toto, and upon its rebuttal the State produced each one of the parties thus inquired about as being intimate with prosecutrix, and by them entirely negatived the truth of any of the matters affecting her chastity and about which appellant had inquired on such cross-examination. Assuming chastity on the part of prosecutrix when she began going with appellant, and also bearing in mind that human experience teaches that chaste women do not yield their bodies to chance acquaintances or strangers but to those only who have won their affection and confidence, we observe that in all cases *Page 364 
where an illegitimate child is born and the mother declines to disclose the secret of its paternity; upon investigation the first inclination of the investigator would be to ascertain with whom the seduced female had been keeping company and with whom she had been most associated. It will not be gainsaid that if the evidence disclosed opportunity and association of only one man, further inquiry as to the paternity of the child would be needless. Reasoning further it would not require lengthy discussion if the investigation disclosed much association and opportunity of one man and an occasional and chance association with another, the fair mind of the investigator would more readily accept belief in the paternity of the constant and intimate friend. In Klepper v. State, 87 Tex.Crim. Rep., 223 S.W. Rep. 468, which is cited by appellant, we used the following language:
"Nor can we agree that there is no corroboration of the prosecutrix in this case. By the terms of article 789 of Vernon's C.C.P., the only corroboration that is required is that there be evidence other than that of the prosecutrix which tends to connect the defendant with the offense charged. This opens a field as wide as one can imagine, leaving it to a fair judgment as to whether or not there be evidence in a given case which, independent of that of the prosecutrix, tends to show that the accused is guilty. When an unfortunate situation develops, such as appears in the instant case, with regard to a young woman, it seems not unreasonable that the first and natural inquiry would be as to what man has been most frequently with her, and who would appear from ordinary observation to have enjoyed most of her favors, and, if this inquiry be met by proof that some one particular individual has been most frequently with her for quite a while and on more than usual terms of intimacy with her, this fact would appear to tend to show him to be the party responsible."
In Fine v. State, 45 Tex.Crim. Rep.; 77 S.W. Rep. 806, which is also cited by appellant, this court, in referring to the question of corroboration as to the matter of intercourse, used the following language.
"In this particular case, according to the prosecutrix's testimony, she had been engaged to appellant about six months at the time she claims to have been seduced; and we may concede that, as to the appellant having intercourse with prosecutrix, from the fact that he had continuous opportunities to have had such intercourse, and, moreover one witness testified that he saw them in the act of intercourse on one occasion, she is abundantly corroborated as to the intercourse."
In other felonies where the question of corroboration of an accomplice has been before this court, many cases might be cited where the association of the accused with the alleged accomplice, shown by other testimony than that of the accomplice, has been held sufficient *Page 365 
to corroborate the accomplice testimony. The only statutory direction is that there be evidence independent of the alleged accomplice which tends to connect the accused with the offense committed, and as stated above, when an examination of the record satisfies this court that there was evidence introduced before the jury which did tend to connect the accused with the commission of the offense, however slight, this court would decline to reverse. Nourse v. State, 2 Texas Crim. App. 306; Jones v. State, 4 Texas Crim. App. 531; Simms v. State, 8 Texas Crim. App. 243; Moore v. State, 47 Tex.Crim. Rep.: Nash v. State, 61 Tex.Crim. Rep.; Murphy v. State, 65 Tex. Crim. 55,143 S.W. 618. There was no evidence of any weight or in anywise calling in question that of the State, introduced on behalf of appellant. All of the reflections upon prosecutrix arising by reason of the rigid cross-examination and its extension into matters affecting her chastity, were completely overthrown by the State's rebuttal testimony. Mr. Branch in his valuable Annotated P.C., p. 1457-8, cites many authorities in support of the proposition that when the jury have solved the questions presented in the testimony under a fair and proper charge of the court, and have found defendant guilty of seduction, and their verdict has been approved by the trial judge whose duty it is to set it aside if not satisfied therewith, and there is sufficient evidence in the record if believed to sustain the verdict, it will not be disturbed on appeal unless under the facts it is clearly erroneous. We are not inclined to agree that the prosecutrix in her claim of carnal knowledge on the part of appellant, was wholly without corroboration, as that term is defined by law, of her testimony. So believing, appellant's motion for rehearing will be overruled.
Overruled.